Citation Nr: 1640423	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, with erectile dysfunction. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy, prior to June 8, 2012.

3.  Entitlement to an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy, beginning June 8, 2012.

4.  Entitlement to an initial compensable evaluation for left upper extremity peripheral neuropathy, prior to June 8, 2012.

5.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy, beginning June 8, 2012.

6.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy, prior to June 8, 2012.

7.  Entitlement to an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy, beginning June 8, 2012.

8.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeal (Board) from rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.

In the August 2016 Informal Hearing Presentation, the issue of service connection for right upper extremity diabetic peripheral neuropathy was raised.  To the extent that the Veteran desires to file a claim for this disorder, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2015).  This matter is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to increased ratings for bilateral upper and lower extremity peripheral neuropathy and a total rating for compensation purposes based upon individual unemployability (TDIU) are addressed in the Remand portion of this decision.  

FINDING OF FACT

Throughout the appeal period, manifestations of diabetes mellitus included a restricted diet and required insulin, but did not require the regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus, with erectile dysfunction, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's service-connected diabetes mellitus, with erectile dysfunction, is currently rated as 20 percent disabling under the provisions of Diagnostic Code 7913.  38 C.F.R. § 4.119.  Under this Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or hypoglycemic agent and restricted diet.  Id.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to diabetic care providers, plus complications that would not be compensated if separately evaluated.  Id.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would not be compensated if separately evaluated.  Id.

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity, as strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Moreover, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  In the instant case, bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, and left upper peripheral neuropathy have been granted separate evaluations.  Erectile dysfunction is not specifically listed in the Rating Schedule and is rated by analogy to deformity of the penis with loss of erectile power, which is assigned a 20 percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  Although the Veteran experiences erectile dysfunction due to diabetes mellitus, there is no evidence he manifests any physical deformity of the penis.  Accordingly, a compensable evaluation is not warranted.  Id.  

The Veteran's service-connected diabetes mellitus has required the use of oral medications and insulin for control.  The June 2012 and August 2014 VA examiners found that regulation of activities was not required.  The Veteran saw his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran had no hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  There was no change in weight due to diabetes mellitus.  The examiners found that diabetes did not impact the Veteran's ability to work.  The 2014 VA examiner additionally noted that exercise was encouraged as it helped control the diabetes making insulin more effective.  The Veteran indicated that he walked two to three miles per day for exercise.  

Based on the foregoing, there is no evidence of record to support an increase to 40 percent disabling.  Specifically, there has been no probative evidence showing that the diabetes mellitus includes regulation of activities at any time during the appeal period.  38 C.F.R. § 4.119, Diagnostic Code7913; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected diabetes mellitus was evaluated as a disease or injury of the endocrine system pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, manifestations of diabetes mellitus included a restricted diet and required insulin, but did not require the regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  Evaluations in excess of 20 percent are provided for certain manifestations of diabetes mellitus, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board finds that it is not necessary to defer adjudication of the extra-schedular issue while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, the meaningful effect of Brambley does not apply to the Veteran's case.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 20 percent for his service-connected diabetes mellitus, with erectile dysfunction, and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for the service-connected diabetes mellitus, with erectile dysfunction, is denied.  


REMAND

In his July 2014 substantive appeal, filed in connection with his claim for TDIU, the Veteran indicated that he desired a hearing before the Board to be held at his local RO.  To date a hearing has not been scheduled.  Since such hearings are scheduled by the RO, the Board is remanding the claim for TDIU for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2015).

In a September 2012 rating decision, the RO granted service connection for right lower extremity peripheral neuropathy, assigning a 10 percent rating effective March 1, 2010, and a 20 percent rating effective June 8, 2012.  The same decision granted service connection for left upper extremity peripheral neuropathy, assigning a noncompensable rating effective April 20, 2010, and a 10 percent from June 8, 2012.  In an October 2012 rating decision, the RO granted service connection for peripheral neuropathy of the left lower extremity, assigned a 10 percent rating effective March 1, 2010, and a 20 percent rating effective June 8, 2012.

The Veteran submitted a statement entitled "Notice of Disagreement" in November 2012 indicating that he disagreed with his recent decision regarding the claims for peripheral neuropathy.  The statements contained in the document can serve as a timely notice of disagreement with respect to the issue of entitlement to higher initial evaluations for bilateral lower and left upper extremity peripheral neuropathy. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to higher initial evaluations for bilateral lower and left upper extremity peripheral neuropathy.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Accordingly, the case is remanded for the following action:

1.  The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, according to the date of his July 2014 VA Form 9 requesting such a hearing.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the electronic record.  38 C.F.R. § 20.704(b) (2015).  

2.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial rating in excess of 10 percent prior to June 8, 2012, and in excess of 20 percent thereafter for right lower extremity peripheral neuropathy; an initial compensable rating prior to June 8, 2012, and in excess of 10 percent thereafter for left upper extremity peripheral neuropathy; and an initial rating in excess of 10 percent prior to June 8, 2012, and in excess of 20 percent thereafter for peripheral neuropathy of the left lower extremity.  38 C.F.R. § 19.26 (2015).  The Veteran is reminded that to vest the Board with jurisdiction over the increased rating issues, a timely substantive appeal for that matter must be filed. 38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to these issues, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


